DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-22 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims can be interpreted as directed to signal per se. The claims recite a storage medium however, the specification fails to explicitly disclose whether a storage medium is not to be construed as being transitory signals per se. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-11, 13, 17-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoi US PG-Pub (US 20090080711 A1).
Regarding Claim 1, Yokoi teaches  a comparison system comprising: a memory (¶[0041] The storage unit 121 can be constituted by any commonly used storage medium, such as a hard disk drive (HDD), an optical disk, a memory card, or a random access memory (RAM).); and at least one processor coupled to the memory, the at least one processor performing operations to (¶[0124], Further, to realize hardware, the object search computer program is read out from the storage medium and implemented by the CPU 51 (processor), so that the above units are loaded and generated in a main memory device): determine a degree of reliability indicating a likelihood of being a recognition target, with respect to a second region being a region extracted as a foreground region of an image, the second region being a region within a first region, the first region being a region extracted from the image as a partial region including the recognition target(¶[0009], an object detecting apparatus includes a storage unit configured to store image features of first segment regions divided from a first region and extraction reliabilities of the respective first segment regions. The first region is extracted, as a region including an object to be searched for, from learning image data. The apparatus also includes a receiving unit that receives input image data; an extracting unit that extracts a second region that is a candidate region determine a feature of the recognition target, based on the degree of reliability, by using a first feature being a feature extracted from the first region and a second feature being a feature extracted from the second region(¶[0052] The similarity calculating unit 106 calculates an object similarity, using features stored in advance in the storage unit 121 and features calculated using search object image data designated for searching for a search object. The object similarity represents a level of similarity between a human region extracted from the learning image data and a human region extracted from the search object image data. [0053] The determining unit 107 compares a calculated object similarity with a predetermined threshold. If the object similarity is greater than the threshold, the determining unit 107 determines that a search object extracted from the learning image data matches a search object extracted from the search object image data. The examiner interprets that the prior art is calculating similarity between the features of the first region and second region in order to determine if the object matches.); and output information indicating the feature of the recognition target determined ([0039], calculation results such as features and the like calculated by the feature calculating unit 105 (described later) or the like. FIG. 2 is a schematic of an exemplary structure of data stored in the storage unit 121. As shown in FIG. 2, the storage unit 121 stores therein data associated with: object identification (ID) for 
Regarding Claim 2, Yokoi teaches the comparison system according to claim 1, wherein the at least one processor further performs operation to: determine the feature of the recognition target by a feature determination method in which the second feature is greatly reflected as the degree of reliability increases, and the first feature is greatly reflected as the degree of reliability decreases( [0098] The extracting unit 1602 extracts constituting regions that correspond to respective body parts of a person, from input image data. For example, the extracting unit 1602 extracts each of the constituting elements that correspond to nine body parts: head, left shoulder, right shoulder, chest, left arm, right arm, abdomen, left leg, and right leg. ¶[0045] The reliability calculating unit 103 calculates an extraction reliability of each of the segment regions in an extracted human region. The extraction reliability represents a certainty level of extraction. When an extracted segment region is certainly a portion of a person, the reliability takes a large value, whereas when the segment region is hidden for example and therefore not being the person highly likely, the reliability takes a small value. The examiner interprets that the prior art is determining body parts of a target object and the reliability increases if all the features of a human are detected and if one of the features is hidden then the reliability will decrease.).
Regarding Claim 3, Yokoi teaches the comparison system according to claim 2, wherein the at least one processor further performs operation to: perform, with respect to the first feature and the second feature, an addition accompanying weighting based on the degree of reliability, and determine a result of the addition as the feature of the recognition target(¶[0088] As shown in Equations (1) and (2), a segment similarity is multiplied by reliabilities of the respective segment regions of both human regions to be compared, and obtained values for all the segment regions are summed up. In this way, an object similarity of the entire human region is calculated. Specifically, when the reliability is low, a segment similarity of corresponding segment regions is weighted less than the overall object similarity. Accordingly, for example, even when a hidden region is added, calculation of an object similarity is less affected, so that stable matching is achieved when a hidden region exists. The examiner interprets that the features of segmented regions are being summed together such that the entire human region is calculated to determine the reliability of the recognition target.)
Regarding Claim 5, Yokoi teaches the comparison system according to claim 1, wherein the at least one processor further performs operation to: determine the degree of reliability based on comparison between the second region and a model having a shape of the recognition target(¶[0118],The reliability calculating unit 1603 calculates, as a reliability of each segment region, a matching score with respect to each body part model, obtained as a result of the matching with the human model. The region dividing unit 1604 divides the human region into body parts, according to the matching with the human model.)
Regarding Claim 7, while Yokoi teaches the comparison system according to claim 1, wherein the at least one processor further performs operation to:  determine the degree of reliability based on a number of pieces of the second region isolated ([0047] The reliability calculating unit 103 calculates an aspect ratio of an extracted human region and compares the aspect ratio with a predetermined reference aspect ratio, so as to estimate whether a hidden region exists. The hidden region is a region in which a human region of a designated person is hidden by other persons or the like. The examiner interprets that the hidden region is a region where the recognition target is not recognized due to objects or other people covering up the target which causes the reliability to be lower.)


    PNG
    media_image1.png
    176
    714
    media_image1.png
    Greyscale

Regarding Claim 8, Yokoi teaches the comparison system according to claim 1, wherein the at least one processor further performs operation to: perform comparison of the feature of the recognition target output with a feature stored in a database and output information indicating a result of the comparison. (¶[0039] The storage unit 121 stores therein learning image data for extracting in advance a search object to be compared, by associating the data with calculation results such as features and the like calculated by the feature calculating unit 105 (described later) or the like. FIG. 2 is a schematic of an exemplary structure of data stored in the storage unit 121. As shown in FIG. 2, the storage unit 121 stores therein data associated with: object identification (ID) for identifying a search object, i.e., a person; features 1 to J (J is a natural number of not less than 1); and reliabilities 1 to J.)
Regarding Claim 9, Yokoi teaches a feature extraction method comprising: by at least one processor(¶[0124], Further, to realize hardware, the object search computer program is read out from the storage medium and implemented by the CPU 51 (processor), so that the above units are loaded and generated in a main memory device)  determining a degree of reliability indicating a likelihood of being a recognition target, with respect to a second region being a region extracted as a foreground region of an image, the second region being a region within a first region extracted from the image as a partial region including the recognition target(¶[0009], an object detecting apparatus includes a storage unit configured to store image features of first segment regions divided from a first region and extraction reliabilities of the respective first segment regions. The first region is extracted, as a region including an object to be searched for, from learning image data. The apparatus also includes a receiving unit that receives input image data; an extracting unit that extracts a second region that is a candidate region including the object from the input image data; a reliability calculating unit that calculates extraction reliabilities of second segment regions divided from the second region. ¶[0043] The extracting unit 102 extracts a human region from input image data. From images captured by a fixed camera, the extracting unit 102 extracts, as a human region, a variation region by a background subtraction method for example. The examiner interprets the prior art first region extracted is the foreground image which includes a the recognition target and the second region(human region) is the partial image in which a background subtraction method is performed to just have a partial region of the recognition target);determining a feature of the recognition target, based on the degree of reliability, by using a first feature being a feature extracted from the first region, and a second feature being a feature extracted from the second region(¶[0052] The similarity calculating unit 106 calculates an object similarity, using features stored in advance in the storage unit 121 and features calculated using search object image data designated for searching for a search object. The object similarity represents a level of similarity between a human region extracted from the learning image data and a human region extracted from the search object image data. [0053] The determining unit 107 compares a calculated object similarity with a predetermined threshold. If the object similarity is greater than the threshold, the determining unit 107 determines that a search object extracted from the learning image data matches a search object extracted from the search object image data. The examiner interprets that the prior art is calculating similarity between the features of the first region and second region in order to determine if the object matches.);and outputting information indicating the feature of the recognition target determined(¶[0039] The storage unit 121 stores therein learning image data for extracting in advance a search object to be compared, by associating the data with calculation results such as features and the like calculated by the feature calculating unit 105 (described later) or the like. FIG. 2 is a schematic of an exemplary structure of data stored in the storage unit 121. As shown in FIG. 2, the storage unit 121 stores therein data associated with: object identification (ID) for identifying a search object, i.e., a person; features 1 to J (J is a natural number of not less than 1); and reliabilities 1 to J.).
Regarding Claim 10, Yokoi teaches the feature extraction method according to claim 9, further comprising determining the feature of the recognition target by a feature determination method in which the second feature is greatly reflected as the degree of reliability increases, and the first feature is greatly reflected as the degree of reliability decreases(¶[0098] The extracting unit 1602 extracts constituting regions that correspond to respective body parts of a person, from input image data. For example, the extracting unit 1602 extracts each of the constituting elements that correspond to nine body parts: head, left shoulder, right shoulder, chest, left arm, right arm, abdomen, left leg, and right leg. ¶[0045] The reliability calculating unit 103 calculates an extraction reliability of each of the segment regions in an extracted human region. The extraction reliability represents a certainty level of extraction. When an extracted segment region is certainly a portion of a person, the reliability takes a large value, whereas when the segment region is hidden for example and therefore not being the person highly likely, the reliability takes a small value. The examiner interprets that the prior art is determining body parts of a target object and the reliability increases if all the features of a human are detected and if one of the features is hidden then the reliability will decrease.).
Regarding Claim 11, Yokoi teaches the feature extraction method according to claim 10, further comprising performing, with respect to the first feature and the second feature, an addition accompanying weighting based on the degree of reliability, and determining a result of the addition as the feature of the recognition target. (¶[0088] As shown in Equations (1) and (2), a segment similarity is multiplied by reliabilities of the respective segment regions of both human regions to be compared, and obtained values for all the segment regions are summed up. In this way, an object similarity of the entire human region is calculated. Specifically, when the reliability is low, a segment similarity of corresponding segment regions is weighted less than the overall object similarity. Accordingly, for example, even when a hidden region is added, calculation of an object similarity is less affected, so that stable matching is achieved when a hidden region exists. The examiner interprets that the features of segmented regions are being summed together such that the entire human region is calculated to determine the reliability of the recognition target.)
Regarding Claim 13, Yokoi teaches the feature extraction method according to claim 9, further comprising determining the degree of reliability based on comparison between the second region and a model having a shape of the recognition target. (¶[0118],The reliability calculating unit 1603 calculates, as a reliability of each segment region, a matching score with respect to each body part model, obtained as a result of the matching with the human model. The region dividing unit 1604 divides the human region into body parts, according to the matching with the human model.)
Regarding Claim 17, Yokoi teaches a computer-readable non-transitory storage medium storing a program causing a computer(¶[0124], Further, to realize hardware, the object search computer program is read out from the storage medium and implemented by the CPU 51 (processor), so that the above units are loaded and generated in a main memory device)   to execute: determining a degree of reliability indicating a likelihood of being a recognition target, with respect to a second region being a region extracted as a foreground region of an image, the second region being a region within a first region extracted from the image as a partial region including the recognition target(¶[0009], an object detecting apparatus includes a storage unit configured to store image features of first segment regions divided from a first region and extraction reliabilities of the respective first segment regions. The first region is extracted, as a region including an object to be searched for, from learning image data. The apparatus also includes a receiving unit that receives input image data; an extracting unit that extracts a second region that is a candidate region including the object from the input image data; a reliability calculating unit that calculates extraction reliabilities of second segment regions divided from the second region. ¶[0043] The extracting unit 102 extracts a human region from input image data. From images captured by a fixed camera, the extracting unit 102 extracts, as a human region, a variation region by a background subtraction method for example. The examiner interprets the prior art first region extracted is the foreground image which includes a the recognition target and the second region(human region) is the partial image in which a background subtraction method is performed to just have a partial region of the recognition target); (¶[0052] The similarity calculating unit 106 calculates an object similarity, using features stored in advance in the storage unit 121 and features calculated using search object image data designated for searching for a search object. The object similarity represents a level of similarity between a human region extracted from the learning image data and a human region extracted from the search object image data. [0053] the determining unit 107 compares a calculated object similarity with a predetermined threshold. If the object similarity is greater than the threshold, the determining unit 107 determines that a search object extracted from the learning image data matches a search object extracted from the search object image data. The examiner interprets that the prior art is calculating similarity between the features of the first region and second region in order to determine if the object matches.); and (¶[0039] The storage unit 121 stores therein learning image data for extracting in advance a search object to be compared, by associating the data with calculation results such as features and the like calculated by the feature calculating unit 105 (described later) or the like. FIG. 2 is a schematic of an exemplary structure of data stored in the storage unit 121. As shown in FIG. 2, the storage unit 121 stores therein data associated with: object identification (ID) for identifying a search object, i.e., a person; features 1 to J (J is a natural number of not less than 1); and reliabilities 1 to J.).
Regarding Claim 18, Yokoi teaches the non-transitory storage medium according to claim 17, wherein the program causes the computer to further execute: determining the feature of the recognition target by a feature determination method in which the second feature is greatly reflected as the degree of reliability increases, and the first feature is greatly reflected as the degree of reliability decreases. (¶[0098] The extracting unit 1602 extracts constituting regions that correspond to respective body parts of a person, from input image data. For example, the extracting unit 1602 extracts each of the constituting elements that correspond to nine body parts: head, left shoulder, right shoulder, chest, left arm, right arm, abdomen, left leg, and right leg. ¶[0045] The reliability calculating unit 103 calculates an extraction reliability of each of the segment regions in an extracted human region. The extraction reliability represents a certainty level of extraction. When an extracted segment region is certainly a portion of a person, the reliability takes a large value, whereas when the segment region is hidden for example and therefore not being the person highly likely, the reliability takes a small value. The examiner interprets that the prior art is determining body parts of a target object and the reliability increases if all the features of a human are detected and if one of the features is hidden then the reliability will decrease.).
Regarding Claim 19, the non-transitory storage medium according to claim 18, wherein the program causes the computer to further execute: performing, with respect to the first feature and the second feature, an addition accompanying weighting based on the degree of reliability, 14PRELIMINARY AMENDMENTAttorney Docket No.: Q256912 Appln. No.: Entry into National Stage of PCT/JP2019/005798 and determining a result of the addition as the feature of the recognition target. (¶[0088] As shown in Equations (1) and (2), a segment similarity is multiplied by reliabilities of the respective segment regions of both human regions to be compared, and obtained values for all the segment regions are summed up. In this way, an object similarity of the entire human region is calculated. Specifically, when the reliability is low, a segment similarity of corresponding segment regions is weighted less than the overall object similarity. Accordingly, for example, even when a hidden region is added, calculation of an object similarity is less affected, so that stable matching is achieved when a hidden region exists. The examiner interprets that the features of segmented regions are being summed together such that the entire human region is calculated to determine the reliability of the recognition target.)
Regarding Claim 21, Yokoi teaches the storage medium according to claim 17, wherein the program causes the computer to further execute:  determining the degree of reliability based on comparison between the second region and a model having a shape of the recognition target(¶[0118],The reliability calculating unit 1603 calculates, as a reliability of each segment region, a matching score with respect to each body part model, obtained as a result of the matching with the human model. The region dividing unit 1604 divides the human region into body parts, according to the matching with the human model.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi US PG-Pub (US 20090080711 A1) in view of Oyaizu US PG-Pub (US 20110243383 A1) .
Regarding Claim 4, while Yokoi teaches the comparison system according to claim 1, wherein the at least one processor further performs operation to: calculate a ratio of an area of the second region to an area of the first region (¶[0047], The reliability calculating unit 103 calculates an aspect ratio of an extracted human region and compares the aspect ratio with a predetermined reference aspect ratio, so as to estimate whether a hidden region exists. The examiner interprets that the reliability is calculating a ratio between the human region and foreground region in order to determine if there is a hidden region in the image.) 
Yokoi does not explicitly teach determine the degree of reliability, based on a reliability degree determination method in which the degree of reliability is determined to be lower as the ratio becomes larger than a first predetermined value, and the degree of reliability is determined to be lower as the ratio becomes smaller than a second predetermined value.
	Oyaizu teaches determine the degree of reliability, based on a reliability degree determination method in which the degree of reliability is determined to be lower as the ratio becomes larger than a first predetermined value(¶[0020] The image processing device may further include a change amount calculation means for calculating a change amount between pixels, which correspond to each other, in regions excluding region of the object, which is estimated by the estimation means, of the reference background image and the background difference image. In a case where the change amount is larger than a predetermined value, the failure type identification means may be allowed to identify a failure type as a color failure based on a color change, and in a case where the change amount is free from being larger than the predetermined value, the failure type identification means may be allowed to identify the failure type as a displacement failure based on displacement of an image pickup direction of the input image. The examiner interprets that the ratio between the background image and background difference image is larger than the threshold then there is a failure in the identification) and the degree of reliability is determined to be lower as the ratio becomes smaller than a second predetermined value([0101] When the area ratio R is not larger than the predetermined threshold value in step S48, the failure determination unit 24 determines that a failure occurs and the processing goes to step S49. In step S49, the failure determination unit 24 notifies the failure type identification unit 26 that there is an occurrence of a failure. The examiner interprets that if the area ratio is smaller than the predetermined threshold then a failure in identification occurs.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Oyaizu to Yokoi in order to determine if the reliability result is lower if the ratios exceed or don’t exceed a predetermined value. One skilled in the art would have been motivated to modify Yokoi in this manner in order to extract an object from a foreground image accurately. (Oyaizu, ¶[0002])
Regarding Claim 12, while Yokoi teaches the feature extraction method according to claim 9, further comprising: calculating a ratio of an area of the second region to an area of the first region (¶[0047], The reliability calculating unit 103 calculates an aspect ratio of an extracted human region and compares the aspect ratio with a predetermined reference aspect ratio, so as to estimate whether a hidden region exists. The examiner interprets that the reliability is calculating a ratio between the human region and foreground region in order to determine if there is a hidden region in the image.) 
Yokoi does not explicitly teach determine the degree of reliability, based on a reliability degree determination method in which the degree of reliability is determined to be lower as the ratio becomes larger than a first predetermined value, and the degree of reliability is determined to be lower as the ratio becomes smaller than a second predetermined value.
	Oyaizu teaches determining the degree of reliability, based on a reliability degree determination method in which the degree of reliability is determined to be lower as the ratio becomes larger than a first predetermined value(¶[0020] The image processing device may further include a change amount calculation means for calculating a change amount between pixels, which correspond to each other, in regions excluding region of the object, which is estimated by the estimation means, of the reference background image and the background difference image. In a case where the change amount is larger than a predetermined value, the failure type identification means may be allowed to identify a failure type as a color failure based on a color change, and in a case where the change amount is free from being larger than the predetermined value, the failure type identification means may be allowed to identify the failure type as a displacement failure based on displacement of an image pickup direction of the input image. The examiner interprets that the ratio between the background image and background difference image is larger than the threshold then there is a failure in the identification) and the degree of reliability is determined to be lower as the ratio becomes smaller than a second predetermined value([0101] When the area ratio R is not larger than the predetermined threshold value in step S48, the failure determination unit 24 determines that a failure occurs and the processing goes to step S49. In step S49, the failure determination unit 24 notifies the failure type identification unit 26 that there is an occurrence of a failure. The examiner interprets that if the area ratio is smaller than the predetermined threshold then a failure in identification occurs.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Oyaizu to Yokoi in order to determine if the reliability result is lower if the ratios exceed or don’t exceed a predetermined value. One skilled in the art would have been motivated to modify Yokoi in this manner in order to extract an object from a foreground image accurately. (Oyaizu, ¶[0002])
Regarding Claim 20, while Yokoi teaches the storage medium according to claim 17, wherein the program causes the computer to further execute: calculating a ratio of an area of the second region to an area of the first region (¶[0047], The reliability calculating unit 103 calculates an aspect ratio of an extracted human region and compares the aspect ratio with a predetermined reference aspect ratio, so as to estimate whether a hidden region exists. The examiner interprets that the reliability is calculating a ratio between the human region and foreground region in order to determine if there is a hidden region in the image.) 
Yokoi does not explicitly teach determine the degree of reliability, based on a reliability degree determination method in which the degree of reliability is determined to be lower as the ratio becomes larger than a first predetermined value, and the degree of reliability is determined to be lower as the ratio becomes smaller than a second predetermined value.
	Oyaizu teaches determining the degree of reliability, based on a reliability degree determination method in which the degree of reliability is determined to be lower as the ratio becomes larger than a first predetermined value(¶[0020] The image processing device may further include a change amount calculation means for calculating a change amount between pixels, which correspond to each other, in regions excluding region of the object, which is estimated by the estimation means, of the reference background image and the background difference image. In a case where the change amount is larger than a predetermined value, the failure type identification means may be allowed to identify a failure type as a color failure based on a color change, and in a case where the change amount is free from being larger than the predetermined value, the failure type identification means may be allowed to identify the failure type as a displacement failure based on displacement of an image pickup direction of the input image. The examiner interprets that the ratio between the background image and background difference image is larger than the threshold then there is a failure in the identification) and the degree of reliability is determined to be lower as the ratio becomes smaller than a second predetermined value([0101] When the area ratio R is not larger than the predetermined threshold value in step S48, the failure determination unit 24 determines that a failure occurs and the processing goes to step S49. In step S49, the failure determination unit 24 notifies the failure type identification unit 26 that there is an occurrence of a failure. The examiner interprets that if the area ratio is smaller than the predetermined threshold then a failure in identification occurs.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Oyaizu to Yokoi in order to determine if the reliability result is lower if the ratios exceed or don’t exceed a predetermined value. One skilled in the art would have been motivated to modify Yokoi in this manner in order to extract an object from a foreground image accurately. (Oyaizu, ¶[0002])
Claims 6, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi US PG-Pub(US 20090080711 A1) in view of Mochizuki et al. US PG-Pub(US 20100061637 A1).
Regarding Claim 6, while Yokoi teaches the comparison system according to claim 5, Yokoi does not explicitly teach wherein the at least one processor further performs operation to:  select the model for use in comparison from among a plurality of the models based on at least one of a size and an aspect ratio of the11PRELIMINARY AMENDMENTAttorney Docket No.: Q256912Appln. No.: Entry into National Stage of PCT/JP2019/005798 first region.
Mochizuki teaches wherein the at least one processor further performs operation to:  select the model for use in comparison from among a plurality of the models based on at least one of a size and an aspect ratio of the11PRELIMINARY AMENDMENTAttorney Docket No.: Q256912Appln. No.: Entry into National Stage of PCT/JP2019/005798 first region.(¶[0034] The selection unit may select one of the first outline and the second outline according to any one of conditions including (1) making random selection, (2) making selection based on a ratio of a total area of the first outline and a total area of the second outline, (3) making selection based on at least one shape of the first outline and the second outline, and (4) making selection based on an error of a shape of the first outline and a shape of the second outline with respect to the first pixel region after binarization. The examiner interprets that based on the size and ratio of the region that the prior art is selecting outlines of models) 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Mochizuki to Yokoi in order to select a model based on the size and ratio of the region. One skilled in the art would have been motivated to modify Yokoi in this manner in order to shape the outline of an image into a geometric shape (Mochizuki, ¶[0002])
Regarding Claim 14, while Yokoi teaches the feature extraction method according to claim 9, Yokoi does not explicitly teach further comprising selecting the model for use in comparison from among a plurality of the models based on13PRELIMINARY AMENDMENTAttorney Docket No.: Q256912 Appln. No.: Entry into National Stage of PCT/JP2019/005798at least one of a size and an aspect ratio of the first region.
Mochizuki teaches further comprising selecting the model for use in comparison from among a plurality of the models based on13PRELIMINARY AMENDMENTAttorney Docket No.: Q256912 Appln. No.: Entry into National Stage of PCT/JP2019/005798at least one of a size and an aspect ratio of the first region.(¶[0034] The selection unit may select one of the first outline and the second outline according to any one of conditions including (1) making random selection, (2) making selection based on a ratio of a total area of the first outline and a total area of the second outline, (3) making selection based on at least one shape of the first outline and the second outline, and (4) making selection based on an error of a shape of the first outline and a shape of the second outline with respect to the first pixel region after binarization. The examiner interprets that based on the size and ratio of the region that the prior art is selecting outlines of models) 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Mochizuki to Yokoi in order to select a model based on the size and ratio of the region. One skilled in the art would have been motivated to modify Yokoi in this manner in order to shape the outline of an image into a geometric shape (Mochizuki, ¶[0002])
Regarding Claim 22, while Yokoi teaches the storage medium according to claim 21, Yokoi does not explicitly teach wherein the program causes the computer to further execute:  selecting the model for use in comparison from among a plurality of the models based on at least one of a size and an aspect ratio of the first region
Mochizuki teaches wherein the program causes the computer to further execute:  selecting the model for use in comparison from among a plurality of the models based on at least one of a size and an aspect ratio of the first region.(¶[0034] The selection unit may select one of the first outline and the second outline according to any one of conditions including (1) making random selection, (2) making selection based on a ratio of a total area of the first outline and a total area of the second outline, (3) making selection based on at least one shape of the first outline and the second outline, and (4) making selection based on an error of a shape of the first outline and a shape of the second outline with respect to the first pixel region after binarization. The examiner interprets that based on the size and ratio of the region that the prior art is selecting outlines of models)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Mochizuki to Yokoi in order to select a model based on the size and ratio of the region. One skilled in the art would have been motivated to modify Yokoi in this manner in order to shape the outline of an image into a geometric shape (Mochizuki, ¶[0002])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAN HOANG/               Examiner, Art Unit 2663                                                                                                                                                                                         
/CLAIRE X WANG/               Supervisory Patent Examiner, Art Unit 2663